Title: From John Adams to Thomas Jefferson, 16 July 1814
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy July 16. 1814

I recd, this morning your favour of the 5th. and as I can never let a Sheet of your’s rest I Sit down immediately to acknowledge it.
Whenever Mr Rives, of whom I have heard nothing, Shall arrive he shall receive all the cordial Civilities in my power.
I am sometimes afraid that my “Machine” will not “Surcease motion” Soon enough; for I dread nothing So much as “dying at top” and expiring like Dean Swift “a driveller and a Show” or like Sam. Adams, a Grief and distress to his Family, a weeping helpless Object of Compassion for Years.
I am bold to say that neither you nor I will live to See the Course which “the Wonders of the Times” will take. Many years, and perhaps Centuries must pass, before the current will acquire a Settled direction. If the Christian Religion as I understand it, or as you understand it, Should maintain its Ground as I believe it will; yet Platonick Pythagoric, Hindoo, and cabballistical Christianity which is Catholic Christianity, and which has prevailed for 1500 Years, has recd. a mortal Wound of which the Monster must finally die; yet So Strong is his constitution that he may endure for Centuries before he expires. Government has never been much Studied by Mankind. But their Attention has been drawn to it, in the latter part of the last Century and the beginning of this, more than at any former Period: and the vast Variety of experiments that have been made of Constitutions, in America in France, in Holland, in Geneva in Switzerland, and even in Spain and South America, can never be forgotten. They will be Studied, and their immediate and remote Effects, and final Catastrophys noted. The result in time will be Improvements, And I have no doubt thatt the horrors We have experienced for the last forty years, will ultimately terminate in the Advancement of civil and religious Liberty, and Ameliorations, in the condition of Mankind. For I am a Beleiver, in the probable improvability and Improvement the Ameliorabity and Amelioration in human Affaires: though I never could understand the Doctrine of the Perfectability of the human Mind. This has always appeared to me, like the Phylosophy or Theology of the Gentoos, vizt. “that a Brachman, by certain Studies for a certain time pursued, and by certain ceremonies a certain number of times repeated, becomes omniscient and Almighty.
Our hopes however of Sudden tranquility ought not to be too Sanguine. Fanaticism and Superstition will Still be Selfish, Subtle, intriguing, and at times furious. Despotism will Still Struggle for domination; Monarchy will still study to rival nobility in popularity; Aristocracy will continue to envy all above it, and despize and oppress all below it; Democracy will envy all, contend with all, endeavour to pull down all; and when by chance it happens to get the Upper hand for a Short time, it will be revengefull bloody and cruel. These and other Elements of Fanaticism and Anarchy will yet for a long time continue a Fermentation, which will excite alarms and require Vigilance.
Napoleon is a Military Fanatic like Achilles, Alexander, Caesr, Mahomet Zingis Kouli, Charles 12th &c. The Maxim and Principle of all of all of them was the same “Jura negat Sibi cata, nihil non arrogat Armis.”
But is it Strict, to call him An Usurper? Was not his Elevation to the Empire of France as legitimate and authentic a national Act as that of William 3d. or the House of Hanover to the throne of the 3 Kingdoms or as the Election of Washington to the command of our Army or to the Chair of the States.
Human Nature, in no form of it, ever could bear Prosperity. That peculiar tribe of Men, called Conquerors, more remarkably than any other have been Swelled with Vanity by any Series of Victories. Napoleon won So many mighty Battles in Such quick Succession and for So long a time, that it was no Wonder his brain became compleatly intoxicated and his enterprises, rash, extravagant and mad.
Though France is humbled, Britain is not. Though Bona is banished a greater Tyrant and wider Usurper Still domineers. John Bull is quite as unfeeling, as unprincipled, more powerful, has Shed more blood, than Bona. John by his money his Intrigues and Arms, by exciting Coalition after coalition against him made him what he was, and at last, what he is. How Shall the Tyrant of Tyrants, be brought low? Aye! there’s the rub. I Still Think Bona great, at least as any of the Conquerors. “The Wonders of his rise and fall,” may be Seen in the Life of King Theodore, or Pascall Paoli or Rienzi, or Dyonisius or Mazzionetti, or Jack Cade or Wat Tyler. The only difference is that between miniature and full length pictures. The Schoolmaster at Corinth, was a greater Man, than the Tyrant of Syracuse; upon the principle, that he who conquers himself is greater than he who takes a City. Tho’ the ferocious Roar of the wounded Lion, may terrify the Hunter with the possibility of another dangerous leap; Bona was Shot dead at once by France. He could no longer roar growl or paw or Struggle or Struggle he could only gasp the grin of death. I wish that France may not Still regret him. But these are Speculations in the Clouds. I agree, with you that the Milk of human kindness in the Bourbons is Safer for Mankind than the fierce Ambition of Napoleon.
The Autocrator, appears in an imposing Light. Fifty years ago English Writers, held up terrible Consequences from “thawing out the monstrous northern Snake.” If Cossacks and Tartars, and Goths and Vandalls and Hunns and Ripuarians, Should get a taste of European Sweets, what may happen? Could Wellingtons or Bonapartes, resist them? The greatest trait of Sagacity, that Alexander has yet exhibited to the World is his Courtship of the United States. But whether this is a mature well digested Policy or only a transient gleam of thought, Still remains to be explained and proved by time.
The “refractory Sister will not give up the Fisheries. Not a Man here dares to hint at So base a thought.
I am very glad you have Seriously read Plato; and Still more rejoiced to find that your reflections upon him So perfectly harmonize with mine. Some thirty years ago I took upon me the Severe task of going through all his Works. With the help of two Latin Translations, and one English and one French Translation, and comparing Some of the most remarkable passages with the Greek, I laboured through the tedious toil. My disappointment was very great, my Astonishment was greater and my disgust was Shocking. Two things only did I learn from him. 1. that Franklins Ideas of exempting Husbandmen and Mariners &c, from the depredations of War, were borrowed from him. 2. that Sneezing is a cure for the Hickups. Accordingly I have cured myself and all my Friends of that provoking disorder, for thirty years with a Pinch of Snuff.
Some Parts of some of his Dialogues are entertaining, like the Writings of Rousseau: but his Laws and his Republick from which I expected most, disappointed me most. I could Scarcely exclude the Suspicion that he intended the latter as a bitter Satyre upon all Republican Government, as Xenophon undoubtedly designed by his Essay on Democracy, to ridicule that Species of Republick. In a late letter to the learned and ingenious Mr Taylor of Hazelwood, I Suggested to him the Project of writing a Novel, in which The Hero Should be Sent upon his travels through Plato’s Republick, and all his Adventures, with his Observations on the principles and opinions, the Arts and Sciences, the manners customs and habits of the Citizens Should be recorded. Nothing can be conceived more destructive of human happiness; more infallibly contrived to transform Men and Women into Brutes, Yahoos, or Daemons than a Community of Wives and Property. Yet, in what, are the Writings of Rousseau and Helvetius wiser than those of Plato? “The Man who first fenced a Tobacco Yard, and Said this is mine ought instantly to have been put to death” Says Rousseau. “The Man who first pronounced the barbarous Word  ‘Dieu,’ ought to have been immediately destroyed,” Says Diderot.
In Short Philosophers antient and modern appear to me as mad as Hindoos, Mahomitans and Christians. No doubt they would all think me mad, and for any thing I know this globe may be, the bedlam, Le Bicatre of the Universe.
After all; as long as Property exists, it will accumulate in Individuals and Families. As long as Marriage exists, Knowledge, Property and Influence will accumulate in Families. Your and our equal Partition of intestate Estates, instead of preventing will in time augment the Evil, if it is one.
The French Revolutionists Saw this, and were So far consistent. When they burned Pedigrees and genealogical Trees, they annilated, as far as they could, Marriages. knowing that Marriage, among a thousand other things was an infallible Source of Aristocracy. I repeat it, So sure as the Idea and the existence of Society Property is admitted and established in Society, Accumulations of it will be made, the Snowball will grow as it rolls.
Cicero was educated in the Groves of Academus where the Name and Memory of Plato, were idolized to such a degree, that if he had wholly renounced the Prejudices of his Education his Reputation would have been lessened, if not injured and ruined. In his two Volumes of Discourses on Government We may presume, that he fully examined Plato’s Laws and Republick as well as Aristotles Writings on Government, But these have been carefully destroyed; not improbably, with the general Consent of Philosophers, Politicians and Priests. The Loss is as much to be regretted as that of any Production of Antiquity.
Nothing Seizes the Attention, of the Stareing Animal, So Surely, as Paradox, Riddle, Mystery, Invention, discovery, Mystery, Wonder, Temerity.
Plato and his Disciples, from the fourth Century Christians, to Rousseau and Tom. Paine, have been fully Sensible of this Weakness in Mankind, and have too successfully grounded upon it, their Pretensions to Fame. I might indeed, have mentioned, Bolingbroke, Hume, Gibbon Voltaire Turgot Helvetius Diderot, Condorcet Buffon De La Lande and fifty others; all a little cracked! Be to their faults a little blind; to their Virtues ever blind kind.
Education! Oh Education! The greatest grief of my heart, and the greatest Affliction of my Life! To my mortification I must confess, that I have never closely thought, or very deliberately reflected upon the subject, which never occurs to me now, without producing a deep Sigh,  an heavy groan and Sometimes Tears. My cruel Destiny Seperated me from my Children, almost continually from their Birth to their Manhood. I was compelled to leave them to the ordinary routine of reading writing and Latin School, Accademy and Colledge. John alone was much with me, and he, but occasionally. If I venture to give you any thoughts at all, they must be very crude. I have turned over Locke, Milton, Condilac Rousseau and even Miss. Edgeworth as a bird flies through the Air. The Præcepter, I have thought a good Book. Grammarr, Rhetorick, Logic, Ethicks mathematicks, cannot be neglected; Classicks, in Spight of our Friend Rush, I must think indispensable. Natural History, Mechanicks, and experimental Philosophy, Chemistry &c att least their Rudiments, can not be forgotten. Geography, Astronomy, and even History and Chronology, tho’ I am myself afflicted with a kind of Pyrrhonism in the two latter, I presume cannot be omitted. Theology I would leave to Ray, Derham, Nicuenteyt and Payley, rather than to Luther Zinzindorph, Swedenborg Wesley, or Whitefield, or Thomas Aquinas or Wollebius. Metaphysics I would leave in the Clouds with the Materialists and Spiritualists, with Leibnits, Berkley Priestley and Edwards, and I might add Hume and Reed. Or if permitted to be read, it should be with Romances and Novels. What Shall I Say of Musick, drawing, fencing, dancing and Gymnastic Exercises? What of Languages Oriental or Occidental? of French Italian German or Russian? of Sanscrit or Chinese?
The Task you have prescribed to me of Grouping these Sciences, or Arts, under Professors, within the Views of an inlightened Economy, is far beyond my forces, Loose indeed and indigested must be all the hints, I can note.
Might Gramar, Rhetoric, Logick and Ethicks be under One Professor? Might Mathematicks, Mechanicks, Natural Phylosophy, be under another? Geography and Astronomy under a third. Laws and Government, History and Chronology under a fourth. Classicks might require a fifth.
Condelacs course of Study has excellent Parts. Among many Systems of Mathematicks English, French and American, there is none preferable to Besouts Course La Harps Course of Litterature is very valuable.
But I am ashamed to add any thing more to the broken innuendos except Assurances of the continued Friendship of
John Adams